UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2714



AZELLA COCHRAN, Executor of the Estate of
Willie Stratford,

                                              Plaintiff - Appellant,

          versus

CSX TRANSPORTATION, INCORPORATED; JAMES LEE
POOLE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-93-2594-3-17BC)

Submitted:   January 18, 1996             Decided:   January 31, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Azella Cochran, Appellant Pro Se. William Parham Simpson, Steven
Todd Moon, Boyd Benjamin Nicholson, Jr., HAYNSWORTH, MARION, MCKAY
& GUERARD, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her wrongful death action as barred by the applicable statute of

limitations. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Cochran v. CSX Transportation, Inc., No.
CA-93-2594-3-17BC (D.S.C. Aug. 17, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2